Case 19-16801-mkn Doc1 Entered 10/21/19 15:06:13 Page 1 of 65

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

 

  

DISTRICT OF NEVADA KECEIYED D
AND FILED OE
Case number (if known) Chapter you are filing under: el
Chapter 7 ana A
a Chapter 11 (19 OT Cl Pr 9 29
Chapter 12 “-
O Chanter 43 UO Check if this is an
° U5. 000) - 2s amended filing
Lt see OY SaUENE

Se Ap oay
pheobog, ob TUN

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, ‘“‘Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

EEE teentity Yourself

1. Your full name

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your
government-issued picture MAGDELINE

 

 

 

identification (for example, First name First name
your driver's license or DE LA CARIDAD

passport). Middle name Middle name
Bring your picture HERNANDEZ-CARRILLO

identification to your meeting Last name Last name

with the trustee.
Suffix (Sr.. Jr, WL I) Suffix (Sr.. Jr. tI)

 

   

 

2. All other names you

 

 

 

 

 

 

 

 

have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of 4 7 8 5
‘your Social Security XXX XX Sf XXX XK
number or federal OR OR
Individual Taxpayer
Identification number xx - xx - 9xx - xx -L
(FTIN)

 

   

 

Official Form 101 Voluntary Petition for Individuais Filing for Bankruptcy page 1

 
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 2 of 65

newer:  MAGDELINE D. HERNANDEZ-CARRIL

First Name Middle Name Last Name

Case number (if known)

 

 

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

Z| have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

CJ | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EIN

Business name

 

 

5. Where you live

1980 WHITON ST

 

 

 

 

Number Street

LAS VEGAS NV 89156
City State ZIP Code
CLARK

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one:

Y Over the last 180 days before filing this petition.
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 104

If Debtor 2 lives at a different address:

 

 

Number Street

 

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

CJ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 
Debtor 1

Case 19-16801-mkn

First Name

MAGDELINE D. HERNANDEZ-CARRIL

Middle Name

Doc 1 Entered 10/21/19 15:06:13 Page 3 of 65

Case number (f known)

 

Last Name

ea Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Chapter 7

(J Chapter 11
(J Chapter 12
(J Chapter 13

CJ | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

(J | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option. you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

WNo
OC) Yes. District When Case number
MM / DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM / DD/YYYY
W No
OlyYes. Debtor Relationship to you
District When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
a No. Gotoline 12.
Ul Yes. Has your landlord obtained an eviction judgment against you?

QI No. Go to line 12.

Q) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 19-16801-mkn Doc1 Entered 10/21/19 15:06:13 Page 4 of 65

Debtor 1 MAGDELINE D. HERNANDEZ-CARRIL Case number (i known)

 

 

First Name Middle Name

Last Name

Pe Fever About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

43. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small

business debtor, see
11 U.S.C. § 101(51D).

W No. Go to Part 4.

QO] Yes. Name and location of business

 

Name of business. if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

(J Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(J Stockbroker (as defined in 11 U.S.C. § 101(53A))

O) Commodity Broker (as defined in 11 U.S.C. § 101(6))

C] None of the above

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. |f you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations. cash-flow statement. and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

YI No. |amnot filing under Chapter 11.

LI No. lam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

() Yes. |am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

eo Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

W No
LJ Yes. What is the hazard?

 

 

If immediate attention is needed. why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Voluntary Petition for individuals Fillng for Bankruptcy page 4
Case 19-16801-mkn

Debtor 1 MAGDELINE D. HERNANDEZ-CARRIL

First Name Middle Name

Last Name

ee ee Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your Case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

i I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

UO I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qh certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing. why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so. your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(2 | am not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate ina
briefing in person. by phone. or
through the internet, even after |
reasonably tried to do so.

Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Case number (1 known)

Doc 1 Entered 10/21/19 15:06:13 Page 5 of 65

 

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

U) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

U1 I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan. if any.

Qh certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons. you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(2) 1 am not required to receive a briefing about
credit counseling because of:

Q Incapacity. ! have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. My physical disability causes me
to be unable to participate ina
briefing in person, by phone. or
through the internet. even after |
reasonably tried to do so.

) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling. you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5

 

 
Case 19-16801-mkn Doc1 Entered 10/21/19 15:06:13 Page 6 of 65

Debtor 4 Maadeline D. Hernandez-Carrillo Case number tif known

 

First Name Middle Name Last Name

Te wee These Questions for Reporting Purposes

 

. 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do as “incurred by an individual primarily for a personal, family, or household purpose.”

you have?
QU) No. Go to fine 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

No. Go to line 16c.
L) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under

Chapter 7? UI No. Iam not filing under Chapter 7. Go to line 18.

Do you estimate that after Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and W No

administrative expenses

are paid that funds will be UI) Yes

available for distribution
to unsecured creditors?

 

 

 

18. How many creditors do 1-49 LJ 1,000-5,000 LJ 25,001-50,000
you estimate that you U 50-99 QO) 5,001-10,000 LI 50,001-100,000
owe? Q) 100-199 U 10,001-25,000 Q More than 100,000
UJ 200-999 a so counts neue ccs mtn tn aan nee
19. How much do you (J $0-$50,000 (3 $1,000,001-$10 million C2 $500,000,001-$1 billion
estimate your assets to C2 $50,001-$100,000 QU) $10,000,001-$50 million LI $1,000,000,001-$10 billion
be worth? $100,001-$500,000 (3 $50,000,001-$100 million C2 $10,000 ,000,001-$50 billion
(3 $500,001-$1 million C3 $100,000,001-$500 million U) More than $50 billion
20. How much do you LJ $0-$50,000 (2 $1,000,001-$10 million (3 $500,000,001-$1 billion
estimate your liabilities LU) $50,001-$100,000 QU) $10,000,001-$50 million C2 $1,000,000,001-$10 billion
to be? $100,001-$500,000 (3 $50,000,001-$100 million (3 $10,000,000,001-$50 billion
( $500,001-$1 million LI $100,000,001-$500 million (] More than $50 billion

itliwee Sign Below

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If |have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341. 1519, and 3571.

x

Signature of Debtor 2

Executed on jollé, ZH 2 Executed on
MM

/ DD 1YYYY MM / DD /YYYY

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 19-16801-mkn Doc1 Entered 10/21/19 15:06:13 Page 7 of 65

Debtor 1 MAGDELINE D. HERNANDEZ-CARRIL Case number (f known)

 

First Name Middle Name Last Name

|. the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7. 11. 12. or 13 of title 11, United States Code. and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

For your attorney, if you are
represented by one

 

If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page. x
Date
Signature of Attorney for Debtor MM / DD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 19-16801-mkn Doc1 Entered 10/21/19 15:06:13 Page 8 of 65

Debtor 1 Magqdeline D. Hernandez-Carrillo Case number (if nown)

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

x

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. /f you do not list
property or properly claim it as exempt, you may not be abie to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

UL No

d Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

UI No

W Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

aN

i Yes. Name of Person AMY MILLER
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handie the case.

(.. *

 

 

 

 

 

 

Sighatu qt Dey De abfor | Signature of Debtor 2
Date [ of [ WIA Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone Ford RES fq 7 Cell phone
Email address Email address

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 19-16801-mkn Doc1 Entered 10/21/19 15:06:13 Page 9 of 65

 

 

 

 

Certificate Number: 12459-NV-CC-033540991

12459-NV-CC-03354099

 

CERTIFICATE OF COUNSELING

I CERTIFY that on October 11, 2019, at 11:13 o'clock AM PDT, Magdeline D.

 

Hernandez-Carrillo received from Abacus Credit Counseling, an agency approved
pursuant to 11 U.S.C. 111 to provide credit counseling in the District of Nevada.
an individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: October 11, 2019 By: /s/Fatima Munekata
Name: Fatima Munekata

Title: Credit Counselor

* Individuals who wish to file a bankruptcy case under title 1] of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

 

 
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 10 of 65

Fillin this information to identify the case:

pester?  MAGDELINE D. HERNANDEZ-CARRILLO

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of | NEVADA

Case number Chapter
(If known)

 

 

Official Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature 12/15

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

REE Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

@ whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

m whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

m™ ~whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

& whether you will be able to keep your home, car. or other property after filing a case under the Bankruptcy Code;
m what tax consequences may arise because a case is filed under the Bankruptcy Code;

m= whether any tax claims may be discharged;

& whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

m how to characterize the nature of your interests in property or your debts; or

@ what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer AMY MILLER has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

 

 

f|
i ,
pate JO // bl If ¢)
Signature wT i fcfnowledging receipt of this notice MM/DD /YYYY
Date
Signature of Debtor 2 acknowledging receipt of this notice MM/DD /YYYY

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 1
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 11 of 65

MAGDELINE D. HERNANDEZ-CARRILLO

First Name Middle Name Last Name

Debtor 1 Case number (if known)

 

ra Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, | declare that:
m | ama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

®@ | or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

AMY MILLER

Printed name

8565 S EASTERN AVE STE 128

TAXES N MORE LLC

Firm name, if it applies

MANAGER

Title, if any

 

 

Number Street
LAS VEGAS NV 89123 702-635-2030
City State ZIP Code Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:

Official Form 119

(Check ail that apply.)
| Voluntary Petition (Form 101) vi Schedule | (Form 1061) O Chapter 11 Statement of Your Current Monthly
wi . . w Income (Form 122B)
Statement About Your Social Security Numbers Schedule J (Form 106J)
(Form 121) w ; . , C) Chapter 13 Statement of Your Current Monthly
w a Declaration About an Individual Debtor's Income and Calculation of Commitment Periad
Summary of Your Assets and Liabilities and Schedules (Form 106Dec) (Form 122C-1)
Certain Statistical Information (Form 106Sum) w . : .
Ll Schedule A/B (Form 1064/8) Statement of Financial Affairs (Form 107) CJ chapter 13 Calculation of Your Disposable
chedule ‘orm
WW statement of Intention for Individuals Filing Income (Form 122C-2)
Ud Schedule ¢ (Form 106¢) Under Chapter 7 (Form 108) (LJ Application to Pay Filing Fee in Installments
Wl Schedule D (Form 1060) WA Chapter 7 Statement of Your Current (Form 103A)
Monthly Income (Form 122A-1 icati ili
Wd Schedule E/F (Form 106E/F) nthly e (Fo ) P| pplication to ieee ete 7 Filing Fee
wi () statement of Exemption from Presumption aived (Form )
Schedule G (Form 1066) of Abuse Under § 707(b)(2) WZ A list of names and addresses of all creditors
Wi schedule H (Form 106H) (Form 122A-1Supp) (creditor or mailing matrix)
C) chapter 7 Means Test Calculation CQ) other

(Form 122A-2)

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

 

 

  

 

 

XXX-XX-XXXX Date

lol IG 2aAF

ition preparer or officer, principal, responsible Social Security number of person who signed MM /DD/YYYY
n, of partner
AMY MILLER
Printed name
_ ee Date
Signature of bankruptcy petition preparer or officer, principal, responsible Social Security number of person who signed MM/OD/YYYY

person, or partner

 

Printed name

Bankruptcy Petition Preparer’s Notice, Declaration, and Signature

page 2
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 12 of 65

B2800 (Form 2800) (12/15)

United States Bankruptcy Court
District Of NEVADA

Inre MAGDELINE D. HERNANDEZ-CARRILLO Case No.

Debtor
Chapter 7

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 1] U.S.C. § 110(h)(2).]

1. Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an
attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services I have agreed to accept...........cccccseeeee $200.00
Prior to the filing of this statement I have received.......0....cccccccceeseeeesctereeses $200.00
Balance Due......sccscsssssssssssssssssssssessevssssesesseesessssesseesensnnasseressuiuanseesessuassseseee $0.00

2. I have prepared or caused to be prepared the following documents (itemize):

TYPED ALL CHAPTER 7 FORMS (DECLARATION ON FORM 119)
and provided the following services (itemize): PREPARE CHAPTER 7 FORMS ONLY

3. The source of the compensation paid to me was:
Debtor Other (specify)
MAGDELINE paid $200.00 in cash.
4, The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed below:

 

 

NAME SOCIAL SECURITY NUMBER
SLA lo| lb oe 9
Signature Social Security number of bankruptcy Date
petition preparer*
AMY MILLER 8565 S. EASTERN AVE SUITE 128, LAS VEGAS, NV 89123
Printed name and title, if any, of Address

Bankruptcy Petition Preparer

* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 1 10).

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 13 of 65

Fill in this information to identify your case:

Debtor 1 MAGDELINE D. HERNANDEZ-CARRILLO

 

First Name Middle Name Last Name

Debtor 2

 

(Spouse. if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number
(If known)

 

 

 

Official Form 106Sum

 

U) Check if this is an

amended filing

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B................

1b. Copy line 62, Total personal property, from Schedule A/B .....

1c. Copy line 63, Total of all property on Schedule A/B ...............

Summarize Your Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

Your assets
Value of what you own

 

 

5 105,643.00
5 3,450.00
s 109,093.00

 

 

Your liabilities

Amount you owe

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ 3 __ 185,209.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ooo... ccccccccccceeceeeeeees $ :
3b. . : . .
Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F ooo... coo ccccceceeeceees + 5 42,184.00
Your total liabilities s__ 227,393.00
Br Summarize Your Income and Expenses
4. Schedule |: Your income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule foo...o.occo ccc ccccceccsceceseeveceteecsceveessteceteveevevevsteseeieeevevieeees $ __ 1,872.29
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of SChHEGUIC J ooo. ccccccccccccccccccecscseeeeetsteceecseteetcitetes tes ceceneatetitetettetettetetteeeece $ 2,690.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 1 of 2
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 14 of 65

pebtor? 4 MAGDELINE D. HERNANDEZ-CARRILLO Case number ¢rinowm

 

First Name Middle Name Last Name

ERE vnswer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

() No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

wa Yes

7. What kind of debt do you have?

A Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(2 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR. Form 122C-1 Line 14.

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

 

 

$ 2,837.22

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans. and other similar debts. (Copy line 6h.) +35 0.00
9g. Total. Add lines 9a through 9f. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 2 of 2

 
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 15 of 65

Fill in this information to identify your case and this filing:

setter?  MAGDELINE D. HENANDEZ-CARRILLO

First Name Middle Name Last Name

 

Debtor 2
(Spouse. if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number

 

QJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 42/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

a Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

LJ No. Go to Part 2.

wd Yes. Where is the property?

i ?
Os is the property? Check all that apply Do not deduct secured claims or exemptions. Put
Single-family home the amount of any secured claims on Schedule D-
1 1980 WHITON ST Creditors Who Have Claims Secured by Property.

Q) Duplex or multi-unit buildin
Street address. if available, or other description p g

 

 

 

 

 

 

 

CJ} Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? portion you own?
U) Land $ 257,200.00 105,643.00
LJ Investment property :
LAS VEGAS NV__ 89156 (J Timeshare Describe the nature of your ownership
City State ZIP Code 0 oth interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
CLARK Q) Debtor 1 only
County a) Debtor 2 only

© Debtor 1 and Debtor 2 only L) Check if this is community property

see instruction
(J At least one of the debtors and another ( instructions)

Other information you wish to add about this item, such as local
property identification number: ;

If you own or have more than one, list here:
What is the property? Check ail that apply.

Do not deduct secured claims or exemptions. Put
im Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

12 ani ay: Creditors Who Have Claims Secured by Property. 5
Street address, if available, or other description 5 Duplex or multi-unit building :
Condominium or cooperative Current value ofthe Current value of the :
Manufactured or mobile home entire property? portion you own?
CJ Land $ $
LJ Investment property
O timeshare Describe the nature of your ownership
City State ZIP Code gQ interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one
(J Debtor 1 only
County U) Debtor 2 only
(J Debtor 1 and Debtor 2 only UL) check if this is community property
LD At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1 i

 
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 16 of 65

MAGDELINE D. HENANDEZ-CARRILLO

 

 

Debtor 1 Case number (if known)
First Name Middle Name Last Name
What is the property? Check all that apply Do not deduct secured claims or exemptions. Put
: : the amount of any secured claims on Schedule D:
Single-family home ;
1.3. U si gle ynom Creditors Who Have Claims Secured by Property.

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

2 Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. 020.000.000.000. cece eee eee rt nn eee t tient nterrinnennes >

BERRA vescrite Your Vehicles

LJ Duplex or multi-unit building
LJ Condominium or cooperative
L) Manufactured or mobile home
LJ Land

L) Investment property

LJ Timeshare

LJ Other

 

Who has an interest in the property? Check one.
L) Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

L) At least one of the debtors and another

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

L) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

LJ No
| Yes
31. Make: NISSAN
Model: MAXIMA
Year: 2009
89500

Approximate mileage:

Other information:

if you own or have more than one, describe here:

3.2. Make: CADILAC |
Model: CTS
Year: 2017

21500

Approximate mileage:

Other information:

Official Form 106A/B

Who has an interest in the property? Check one
L) Debtor 1 only

L) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

UW at least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
L) Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

Wi At least one of the debtors and another

L) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property

Current value of the
entire property?

Current value of the
portion you own?

5 3,264.00 5 3,264.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

§ 27,000.00 5 30,388.00

 

page 2
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 17 of 65

pebtor1 4 MAGDELINE D. HENANDEZ-CARRILLO

Case number (if known)

 

 

First Name Middle Name Last Name
3.3. Make: Who has an interest in the property? Check one. —_ Do not deduct secured claims or exemptions. Put
CO) Debtor 1 on! the amount of any secured claims on Schedule D:
Model: ebtor 1 only Creditors Who Have Claims Secured by Property.
LY Debtor 2 only
Year:

Approximate mileage:

Other information:

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

L) Debtor 1 and Debtor 2 only
L) At least one of the debtors and another

UL) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q) Debtor 1 only

Q Debtor 2 only

() Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

L) Check if this is community property (see
instructions)

Current value ofthe Current value of the

entire property? portion you own?

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples. Boats, trailers, motors, personal watercraft. fishing vessels, snowmobiles, motorcycle accessories

4 No
U0) Yes

4.1. Make:
Model:
Year:

Other information:

If you own or have more than one, list here:

4.2. Make:
Model:
Year:

Other information:

& Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

Who has an Interest in the property? Check one
L) debtor 1 only

Q Debtor 2 only

() debtor 1 and Debtor 2 only

L) At teast one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one
LY Debtor 1 only

LY Debtor 2 only

UL) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

UL) Check if this is community property (see
instructions)

you have attached for Part 2. Write that number here

Official Form 106A/B

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property

Current value ofthe Current value of the
entire property? portion you own?

 

s 105,643.00

 

 

 

page 3
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 18 of 65

pebtor1 9 MAGDELINE D. HENANDEZ-CARRILLO Case number i nnn

 

 

First Name Middle Name Last Name

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china. kitchenware
C No
Yes. Describe........ FURNITURE, APPLIANCES, KITCHENWARE

N

Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers. scanners: music
collections; electronic devices including cell phones, cameras, media players. games

C) No
Wd Yes. Describe.......... Ty, STEREO, CELL PHONES, CAMERA

co

. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork, books, pictures. or other art objects:
stamp, coin, or baseball card collections: other collections. memorabilia. collectibles
4 No

CJ Yes. Describe..........

3, Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis: canoes
and kayaks; carpentry tools; musical instruments

W No .
C) Yes. Describe.......... :

10. Firearms
Examples. Pistols, rifles, shotguns, ammunition, and related equipment

W No
CJ Yes. Describe.......... :

11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
2 No :
LI Yes. Describe......... EVERYDAY CLOTHES

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry. watches, gems.
gold, silver

UL No

A Yes. Describe..........; EVERYDAY JEWELRY

13.Non-farm animals
Examples: Dogs. cats. birds, horses

4 No
LJ Yes. Describe

14 Any other personal and household items you did not already list, including any health aids you did not list

W No

UI Yes. Give specific
information. ...........0.:

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

$ 2,500.00
$ 650.00
$ 0.00
$ 0.00
| $ 0.00
$ 200.00
$ 100.00
$
$

 

 

$ 3,450.00

 

page 4

 
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 19 of 65

 

 

 

Deotor1 4 MAGDELINE D. HENANDEZ-CARRILLO Case number trieewm
First Name Middle Name Last Name
ER oosc Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box. and on hand when you file your petition
Wd No
QO YOS oe . beeen d bees eeeaneeeeeeeeteeeatrrcneettaenes bevieeee neces ceecteteeeees becca a nvesees beeen veces Cash . $

17.Deposits of money
Examples: Checking, savings. or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

LI No

WA Yes. Institution name
17.1. Checking account BANK OF AMERICA $ 0.00
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5, Certificates of deposit: $
17.6. Other financial account $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account $

 

18. Bonds, mutual funds, or publicly traded stocks
Examples. Bond funds. investment accounts with brokerage firms, money market accounts

 

 

 

 

 

 

a No
Oves Institution or issuer name:

: $
$
$

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
No Name of entity: % of ownership
LI Yes. Give specific 0% % $
information about 0
them. cccccee: 0% % $
0% % §
Official Form 106A/B Schedule A/B: Property page 5
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 20 of 65

Debtor? MAGDELINE D. HENANDEZ-CARRILLO Case number prinowm

 

 

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks. promissory notes. and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

WZ no

LJ Yes. Give specific Issuer name
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them... . $
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k). 403(b), thrift savings accounts. or other pension or profit-sharing plans
No
C} Yes. List each
account separately. Type of account: Institution name
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric. gas, water), telecommunications
companies, or others
4 No
CPV eS ieee Institution name or individual
Electric $
Gas $
Heating oil: §
Security deposit on rental unit $
Prepaid rent:
repaid ren $
Telephone:
phone $
Water
$
Rented furniture $
Other:
$
23. Annuities (A contract for a periodic payment of money to you. either for life or for a number of years)
No
Ql Yes. Issuer name and description
$
$
$

 

Official Form 106A/B Schedule A/B: Property page 6
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 21 of 65

peotor1 | MAGDELINE D. HENANDEZ-CARRILLO Case number ¢rtansn

First Name Middle Name Last Name

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program. or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

a No
CD eS ccc

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

no

C) Yes. Give specific
information about them $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

no

C) Yes. Give specific
information about them... $

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings. liquor licenses, professional licenses

no

C) Yes. Give specific
information about them.... $

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you

No

C) Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. ow.

Federal

Local: $

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support. maintenance, divorce settlement. property settlement

No

C) Yes. Give specific information...

Alimony: $
Maintenance $
Support: $
Divorce settlement $
Property settlement $
30. Other amounts someone owes you
Examples. Unpaid wages, disability insurance payments, disability benefits, sick pay. vacation pay, workers’ compensation.
Social Security benefits; unpaid loans you made to someone else
no
C) Yes. Give specific information...
$

Official Form 106A/B Schedule A/B: Property page 7
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 22 of 65

bebtor1  MAGDELINE D. HENANDEZ-CARRILLO Case number orinewn

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit. homeowner's. or renter's insurance

No

CJ Yes. Name the insurance company

. vo Company name Beneficiary: Surrender or refund value:
of each policy and list its value. ..

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust. expect proceeds from a life insurance policy. or are currently entitled to receive
property because someone has died.

WZ No

CI Yes. Give specific information. ............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples. Accidents, employment disputes, insurance claims. or rights to sue

Wd No

CJ Yes. Describe each claim. ............. .

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

WZ No

CJ Yes. Describe each claim. ...........

35. Any financial assets you did not already list

W No

CI Yes. Give specific information. ...........

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here . . we . _ DD $

 

 

 

SEE vescrive Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable Interest in any business-related property?
Wd No. Go to Part 6.
LQ Yes. Go to line 38.
Current value of the

portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

CJ) No
CJ Yes. Describe...

$
39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines. rugs, telephones. desks. chairs, electronic devices
CI No
CJ Yes. Describe...... $

Official Form 106A/B Schedule A/B: Property page 8
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 23 of 65

pebtor? 9 MAGDELINE D. HENANDEZ-CARRILLO Case number tno.

First Name Middle Name Last Name

 

 

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

C2 No

QO) Yes. Describe ....... 5
41. Inventory

Q) No

Q) Yes. Describe....... $

42.Interests in partnerships or joint ventures

OQ) No
QO) Yes. Describe......

 

 

Name of entity: % of ownership
% $
% $
% $

 

43.Customer lists, mailing lists, or other compilations

 

 

 

 

 

 

 

UL) No
CL) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
O) No
L) Yes. Describe....... .
$
44. Any business-related property you did not already list
UL) No
Q) Yes. Give specific 5
information .........
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here occ cer cette te ettevntess ttt cittesectinvret >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Gd No. Go to Part 7.
L) Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions
47. Farm animals

Examples: Livestock, poultry, farm-raised fish

Official Form 106A/B Schedule A/B: Property page 9
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 24 of 65

pebtor!1  MAGDELINE D. HENANDEZ-CARRILLO Case number «sanam

First Name Middle Name Last Name

 

 

48. Crops—either growing or harvested

LQ No

LJ Yes. Give specific
information. ............ $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

LJ No
OD Ves oe .

50.Farm and fishing supplies, chemicals, and feed

No

51. Any farm- and commercial fishing-related property you did not already list
L No

LJ Yes. Give specific
information. ............ $

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached 5
for Part 6. Write that number here ........... oo tteteecteeestees te cttete utters coos ceteeetsg arterensttes scariest >

 

 

 

SAE Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

W No

LI] Yes. Give specific
information. ............ $

 

54. Add the dollar value of all of your entries from Part 7. Write that number here 0... bo teteeeteneees > $

 

 

 

List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2.00 ccc occeceeetsvepertssesses ccc eceveteceveseetvisevecsseveeeseeee SD $__ 105,643.00
56. Part 2: Total vehicles, line 5 $ 0.00
57. Part 3: Total personal and household items, line 15 $ 3,450.00
58. Part 4: Total financial assets, line 36 $ 0.00
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00

61. Part 7: Total other property not listed, line 54 +5 0.00

62. Total personal property. Add lines 56 through 61. 0.0.0.0... $ 3,450.00 Copy personal property total 3 +3 3,450.00

 

63. Total of all property on Schedule A/B. Add line 55 + LING 62.000. cece cccsceecescsceveeseessereetresesevevetteetevstesveveveesees $ 109,093.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 25 of 65

Fill in this information to identify your case:

pester  MAGDELINE D. HERNANDEZ-CARRILLO

First Name Middle Name Last Name

 

Debtor 2
(Spouse. if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number () Check if this is an
(if known) nye
amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. if two married people are filing together. both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B. Property (Official Form 106A/B) as your source. list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages. write
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only. even if your spouse is filing with you.

wi You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
CJ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

Brief description of the property andline on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule AB that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
Brief Nev. Rev. Stat. Ann
description. HOMESTEAD 5. 105,643.00 Os Nis 010, §1 15.000
Line from 2 100% of fair market value. up to . ’ .
Schedule 4/B: 1-1 any applicable statutory limit
Brief D 2 500.00 oO Nev. Rev. Stat. Ann
description: HOUSEHOLD 8.2, : $ . ‘ . :
Line from Wi 100% of fair market value, up to §21.090(1)(b)
Schedule A/B: 6 _ any applicable statutory limit
eet pon © ELECTRONI $650.00 Os Nev. Rev. Stat. Ann.

ption: {

Line from C2 100% of fair market value. upto §21-090(1)(b)
Schedule A/B: 7 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
wi No
C) Yes. Did you acquire the property covered by the exemption within 1.215 days before you filed this case?

LY No
) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __

vet

aprenagecaep ene
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 26 of 65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 MAGDELINE D. HERNANDEZ-CARRILLO Case number or inowny
First Name Middle Name Last Name

EE sssivona Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption
Schedule A/B
Brief Nev. Rev. Stat. Ann. §21.090
description. CLOTHING $ 100.00 Os iy)
OQ 100% of fai (

Line from 11 100% of fair market value. up to
Schedule A/B: any applicable statutory limit
Brief Nev. Rev. Stat. Ann. §21.090
description, sEWELRY ss 100.00 Os (yea) §
Line from CJ 100% of fair market value, up to
Schedule A/B: j2 any applicable statutory limit
Brief
description: ———_——_____—_ § Os
Line from L} 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Qs
Line from () 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: ——_—_—____—__——_ 3 Os
Line from L) 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description, |. ————————————-_._ 8 Os
Line from () 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: —___________ 3 Og
Line from C) 100% of fair market value. up to
Schedule A/B: any applicable statutory limit
Brief
description: ——____—____ 3 Qs
Line from CJ 100% of faic market value. up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: ——___—_____ 3 Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description, . ——————~—_~_~ ._ 8 Qs
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: —______———__ 3 Os
Line from CJ 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description. . ————————_——_~._ 8 Ls
Line from (C) 100% of fair market value, up to
Schedule A/B: ~ any applicable statutory limit

Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 27 of 65

Fillin this information to identify your case:

MAGDELINE D. HERNANDEZ-CARRILLO

Middle Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spouse. if fing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of

 

Case number
(If known)

 

LJ Check if this is an
amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

12/15

1. Do any creditors have claims secured by your property?
(J No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Wf Yes. Fill in all of the information below.

List All Secured Claims

 

 

 

 

 

 

 

 
 

 

Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors inPart2. 45 not deduct the that supports this _ portion
As much as possible, list the claims in alphabetical order according to the creditor’s name. value of collateral. claim If any
TOWNE MORTGAGE Describe the property that secures the claim: s__151,557.00 s 257,200.00 5 105,643.0
Creditor’s Name f
2170 E BIG BEAVER RDA SINGLE FAMILY HOME
Number Street
As of the date you file, the claim is: Check all that apply
QQ Contingent
TROY MI 48083 © unliquidated
City State ZIP Code oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 1 only wt An agreement you made (such as mortgage or secured
QC) Debtor 2 only car loan)
(J Debtor 1 and Debtor 2 only (CJ statutory lien (such as tax lien, mechanic's lien)
Wi Atleast one of the debtors and another CQ] Judgment lien from a lawsuit
CQ Other (including a right to offset)
C] Check if this claim relates toa
community debt
_... Date debt was incurred | — __ Last 4 digits of account number ___ _ ; 7 - 7
ALLEY FINANCIAL INC Describe the property that secures the claim: $ 3,264.00 5 3,264.00 5 0.00

 

Creditors Name

PO BOX 380901

Street

 

“NISSAN 2009
Number
As of the date you file, the claim is: Check all that apply.
| Contingent
Q) unliquidated
QO) Disputed

 

BLOOMINGTON M

City State

55438

ZIP Code

 

Who owes the debt? Check one

CJ Debtor 1 only
CJ Debtor 2 only
C) Debtor 1 and Debtor 2 only

Nature of lien. Check all that apply

wt An agreement you made (such as mortgage or secured
car loan)

QQ Statutory lien (such as tax lien. mechanic's lien)

wa At least one of the debtors and another

C) Check if this claim relates to a
community debt

__...Date debt was incurred

Official Form 106D

_Last 4 digits of account number __

Add the dollar value of your entries in Column A on this page. Write that number here:

Schedule D: Creditors Who Have Claims Secured by Property

QQ Judgment lien from a lawsuit
C) other (including a right to offset)

_ |

page 1 of L
Case 19-16801-mkn

MAGDELINE D. HERNANDEZ-CARRILLO

Middle Name

Debtor 1

 

First Name Last Name

Case number (if known)

Doc 1 Entered 10/21/19 15:06:13 Page 28 of 65

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Page Column A Column B Column C
is . os . Amount of claim —- Value of collateral Unsecured
After tisting any entries on this page, number them beginning with 2.3, followed Do not deduct the that supports this portion
by 2.4, and so forth. value of collateral. claim if any
WELLS FARGO AUTO LOAN Describe the property that secures the claim: $ 30,388.00 $ 25,000.00 $
Creditors Name :
PO BOX 10709 CTS 2017 CADI
Number Street :
As of the date you file, the claim is: Check all that apply.
RALEIGH NC 27605 Q Contingent
City State ZIP Code O) Unliquidatea
Q Disputed
Who owes the debt? Check one Nature of lien. Check all that apply
QO) Debtor 1 oniy () An agreement you made (such as mortgage or secured
O) Debtor 2 only car loan)
QQ Debtor 1 and Debtor 2 only O) Statutory lien (such as tax lien, mechanic's lien)
At least one of the debtors and another Q) Judgment lien from a lawsuit
OQ) other (including a right to offset)
O Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber
CI Describe the property that secures the claim: $ $ $
: Creditors Name
Number Street : .
As of the date you file, the claim is: Check ail that apply
Q Contingent
QO unliquidated
City State ZIP Code O Disputed
2
Who owes the debt? Check one. Nature of lien. Check all that apply
Q) Debtor 1 only Q) An agreement you made (such as mortgage or secured
OQ) Debtor 2 only car loan)
U) Debtor 1 and Debtor 2 only Q) Statutory lien (such as tax lien, mechanic's lien)
O) Atteast one of the debtors and another Judgment lien from a lawsuit
O Check if this claim relates to a O Other (including a right to offset
community debt
Date debt was incurred Last 4 digits ofaccountnumber
| Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that appiy
QO Contingent
City State ZIP Code QO) unliquidated
Q Disputed
Who owes the debt? Check one Nature of lien. Check all that apply
Q) Debtor 1 only OQ) An agreement you made (such as mortgage or secured
OU Debtor 2 only car loan)
U Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
O) Atleast one of the debtors and another LJ Judgment lien from a lawsuit
QO other (including a right to offset)
O Check if this claim relates toa
community debt
Date debt was incurred Last 4 digits of account number ___ ee
Add the dollar value of your entries in Column A on this page. Write that number here: | 30,388.00
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here: s__ 185,209.00

Official Form 106D

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

 

 

 

 

 

 

 

page2 of 2_
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 29 of 65

Fill in this information to identify your case:

MAGDELINE D. HERNANDEZ-CARRILLO

Middle Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spouse. if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the. DISTRICT OF NEVADA
LJ Check if this is an

Case number amended filing

(If known)

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

 

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. |f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

FI No. Go to Part 2.
C) Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts. list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

2.1

 

 

 

 

Priority Creditor's Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

() Debtor 1 only

U) Debtor 2 only

C) Debtor 1 and Debtor 2 only

(Cd Atleast one of the debtors and another

O) Check if this claim Is for a community debt

Is the claim subject to offset?

OQ) No

 

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one

CD Debtor 1 only

Q) Debtor 2 only

() Debtor 4 and Debtor 2 only

CI Atteast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

CI No
) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim Priority

amount

Nonpriority
amount

Last 4 digits of account number $ $ $

When was the debt Incurred?

As of the date you file, the claim is: Check all that apply
Q Contingent

C} unliquidated

Q Disputed

Type of PRIORITY unsecured claim:
Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

CO O0Og

 

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply
Q Contingent

Q} unliquidated

Q Disputed

Type of PRIORITY unsecured claim:
Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O OOO

 

page 1 of Gq
Case 19-16801-mkn

Debtor 1

MAGDELINE D. HERNANDEZ-CARRILLO

Doc 1 Entered 10/21/19 15:06:13 Page 30 of 65

Case number (if known)

 

 

First Name Middle Name

Last Name

fn Your PRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

CL]

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one

C) Debtor 1 only

L) Debtor 2 only

C) Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

CL) Check if this claim is for a community debt

Is the claim subject to offset?

LJ No
L) Yes

 

Priority Creditor’s Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one

CQ) Debtor 1 only

L) Debtor 2 only

C) Debtor 1 and Debtor 2 only

() Atleast one of the debtors and another

QQ) Check if this claim is fora community debt

Is the claim subject to offset?

Q No
CI Yes |

   
 

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

L) Debtor 1 only

O) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CQ) At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

LJ No
LJ Yes

Official Form 106E/F

Total claim Priority

amount

Last 4 digits of account number ___ $ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

L) Contingent
LJ Unliquidated
L) Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O OOo

 

Last 4 digits of account number $ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

Q Contingent
OQ) unliquidated
C) Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O OOD

 

Last 4 digits of account number $ $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q) Contingent
Q) Unliquidated
Q Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O OOO

 

Schedule E/F: Creditors Who Have Unsecured Claims

Nonpriority
amount

page a of A
Case 19-16801-mkn Doci1_ Entered 10/21/19 15:06:13 Page 31 of 65
pettor1 4 MAGDELINE D. HERNANDEZ-CARRILLO

First Name Middie Name Last Name

es All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Case number (f known)

 

 

 

DL} No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

CREDENCE RESOURCE MGMT

 

Nonpnority Creditor's Name

 

 

PO BOX 2300

Number Street

SOUTHGATE MI 48195
City State ZIP Code

Who incurred the debt? Check one.

W Debtor 1 only

Q) Debtor 2 only

UO) Debtor 1 and Debtor 2 only

U0 Atteast one of the debtors and another

QU) Check if this claim is for a community debt

Is the claim subject to offset?

W No
QO) Yes

ENHANCED RECOVERY COMP

 

Nonpriority Creditor's Name

8014 BAYBERRY RD

 

 

Number Street
JACKSONVILLE FL 32256
City State ZIP Code

Who incurred the debt? Check one

W Debtor 1 only

CQ Debtor 2 only

Q) Debtor 1 and Debtor 2 only

U) Atteast one of the debtors and another

CJ Check if this claim is for a community debt

ls the claim subject to offset?

a No
QO) yes

bs | MIDLAND CREDIT MGMT

 

Nonpriority Creditor's Name

320 E. GIG BEAVER

 

 

Number Street
TROY MI 48083
City State ZIP Code

Who incurred the debt? Check one

| Debtor 1 only

UO) Debtor 2 only

QO) Debtor 1 and Debtor 2 only

U) Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

7. No
QO) yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim
Last 4 digits of account number
9 —_— —— — $ 1,105.00
When was the debt incurred?

As of the date you file, the claim is: Check all that apply

Q Contingent
Q) Unliquidated
U Disputed

Type of NONPRIORITY unsecured claim:

QU) Student foans

O Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

U Debts to pension or profit-sharing plans, and other similar debts

A other. Specify AT&T COLLECTION

 

3,000.00

Last 4 digits ofaccountnumber $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q Unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

QU) Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

U Debts to pension or profit-sharing plans, and other similar debts

W other Specify COLLECTION

Last 4 digits of account number

—— — 5 4,000.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

Q Contingent
QO) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:
U2 Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

UO Debts to pension or profit-sharing plans, and other similar debts

Ww Other. Specify COLLECTION

page of qT

 

 

 
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 32 of 65
bebtor1 4 MAGDELINE D. HERNANDEZ-CARRILLO

First Name Middle Name Last Name

Case number (if known)

 

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

4.4

 

 

DIVERSITY CONSULTANTS

 

 

Nonpriority Creditor's Name

10550 DEERWOOD PK BLVD STE 309

 

 

Number Street
JACKSONVILLE FL 32256
City State ZIP Code

Who incurred the debt? Check one

V Debtor 1 only

Q) Debtor 2 only

(J Debtor 1 and Debtor 2 only

C2 Atleast one of the debtors and another

OQ) Check if this claim is for a community debt

Is the claim subject to offset?

wm No
QO ves

 

HONOR FINANCE CORP

 

Nonprionty Creditors Name

909 DAVIS ST STE 260

 

 

Number Street
EVANSTON IL 60201
City State ZIP Code

Who incurred the debt? Check one.

VU Debtor 1 only

O) Debtor 2 only

CQ Debtor 1 and Debtor 2 only

C2 Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?
| No
QC) ves

OPPORTUN

 

Nonpriority Creditors Name

2433 E TROPICANA AVE

 

 

Number Street
LAS VEGAS NV 89121
City State ZIP Code

Who incurred the debt? Check one.

VU Debtor 1 only

CQ) Debtor 2 only

CQ) Debtor 1 and Debtor 2 only

CQ) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

w No
QO) ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number ___

oe $2,500.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
OQ) Untiquidatea
QO Disputed

Type of NONPRIORITY unsecured claim:

2 Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO Debts to pension or profit-sharing plans. and other similar debts

| Other. Specify COLLECTION

 

Last 4 digits of account number ___

— 315,054.44

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
OQ) unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans. and other similar debts

Other. Specify GARNISHMENT

Oo oo

5 3,000.00

Last 4 digits of account number ___
When was the debt incurred?

As of the date you file, the claim is: Check all that apply

QO Contingent
QO Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as prionty claims

Debts to pension or profit-sharing plans. and other similar debts

Other. Specify LOAN

ao oo

page 4 of 7
Debtor 4

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Official Form 106E/F

Case 19-16801-mkn

MAGDELINE D. HERNANDEZ-CARRILLO

 

First Name Middle Neme Laat Name

Doc 1 Entered 10/21/19 15:06:13 Page 33 of 65

Case number (1 knawn}

 

Your NONPRIORITY Unsecured Ciaims — Continuation Page

 

CREDIT ONE

Nonprionity Creditor’s Name

PO BOX 60500

 

 

Number Street

CITY OF INDUSTRY CA 91716

 

City State Zi? Code

Who incurred the debt? Check one

CJ vebtor 1 only

J debtor 2 only

CJ Debtor 1 and Debtor 2 only

CU At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

No
CJ ves

PROGRESSIVE FINANCIAL LLC

 

Nonprionty Creditors Name

256 WEST DATA DR

 

Number

DRAPER
City

Street

UT

State

84020

ZiP Code

Who incurred the debt? Check one

C pebtor 1 only

C) Debtor 2 onty

(J Debtor 4 and Debtor 2 only

() At teast one of the debtors and another

C] Check if this claim is for a community debt
\s the claim subject to offset?

J No
Q Yes

SNAP FINANCE

 

Nonpriority Creditor's Name

PO BOX 26561

Number Street

SALT LAKE CITY
City

UT 84126

State 7? Code

Who incurred the debt? Check one
debtor 4 only

C) Debtor 2 only

Q Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

C) Check if this claim is fora community debt

is the claim subject to offset?
(No
Q) Yes

Schedule E/F: Creditors Who Have Unsecured Clalms

Total claim

Last 4 digits of account number _

$1800.00

When was the debt incurred?

As of the date you file, the claim is: Check ali that apply

Q Contingent
Q Untiquidated
u) Disputed

Type of NONPRIORITY unsecured claim’

LJ Student loans

Q Obligations ansing out of a separation agreement or divorce that
you did not report as priority claims

CQ debts to pension or profit-sharing plans, and other similar debts
QO Other Specify

Last 4 digits of account number __

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply

Q Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations ansing out of a separation agreement or divorce that
you did not report as oriority clams

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify LOAN

Co cc

$_1000.00

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

C) Contingent
Q Uniiquidated
=| Disputed

Type of NONPRIORITY unsecured claim:

Student loans

CC

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-shanng plans, and other similar debts

Other Specify LOAN

CC

page S$ of q
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 34 of 65

MAGDELINE D. HERNANDEZ-CARRILLO

 

 

 

 

 

Debtor 1 Case number (4 enaway epee eee pen
Firat Name. Middie Name Last Nama
Your NONPRIORITY Unsecured Ciaims — Continuation Page
After listing any entries on this page, number them begIinning with 4.4, followed by 4.5, and so forth. Total claim
KORNERSTONE FINANCE Last 4 digits ofaccountnumber 0 5 2900.00
Nonpriority Creditor’s Name ~ . >
4310 REDWOOD Hwy #100 When was the debt incurred
Number Street . sae,
SAN RAFAEL CA 84126 As of the date you file, the claim is: Check ail that apply
City State 2iP Code LJ Contingent
Q Untiquidated
Who incurred the debt? Check one LJ Disputed

C3 debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
(J Debtor 4 and Debtor 2 only

     

 

 

 

(3 Student loans
C1 Atieast one of the debtors and another LD Obligations arising out of a separation agreement or divorce that
g 9
did ity cl
CJ Check if this claim is for a community debt ao you did not report as prionly © aims —
 pebts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? CJ other Specity_ LOAN oe
O No
J ves
WESTCREEK FINANCIAL SVS Last 4 digits of account number 3750.00
Nonpriority Creditors Name
PO BOX 5518 When wasthe debt incurred? = __
Number Street
GLEN ALLEN VA 23058 As of the date you file, the claim is: Check ail that apply
City State ZP Code } contingent
CJ unliquidated
Who incurred the debt? Check one C) pisputed
LI Debtor 4 only
(CJ debtor 2 only Type of NONPRIORITY unsecured claim
] Debtor 1 and Debtor 2 only 2 student toans

—} Ati
C1 At east one of the debtors and another Obligations arising out of a separation agreement Or divorce that

C] Check if this claim is for a community debt you did not report as priority claims

)
debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? Q

 

 

 

 

 

Other Specify
CJ No
OQ Yes
3 1675.00
ACIMA Last 4 digits ofaccountnumber —
Nonprionty Creditors Name
9815 S. S MONROE ST 4TH FLOOR When was the debt incurred? _
Number Street
SANDY UT 84070 As of the date you file, the claim is: Check all tnat apply
City State ZIP Code Q Contingent
Cj Unhautdated
Who incurred the debt? Check one J pisputed

C debtor 1 only

Q Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ debtor 4 and Debtor 2 only

CJ student loans
C at teast one of the debtors and another

Q Obligations arising out of a separation agreement or divorce that

O check if this claim is for a community debt you did not report as priority claims

a) Debts to pension or profit-sharing plans. and other similar debts
is the claim subject to offset? LI other Specity

LY No ns
CJ ves

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page bor G
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 35 of 65

Debtor 1

MAGDELINE D. HERNANDEZ-CARRILLO

 

First Name Middte Name LastName

Case number tfénawny

 

‘Flees Your NONPRIORITY Unsecured Ciaims — Continuation Page

 

After listing any entries on this page, number them:beginning with 4.4, followed by 4.5, and so forth. Total claim

4.43
SUNRISE HOSPITAL

 

Nonprionity Creditor's Name

3186 S MARYLAND PKWY

 

 

Number Street
LAS VEGAS NV 89109
City State 7!P Code

Who incurred the debt? Check one

CJ debtor 4 only

©) debtor 2 only

CJ Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

() Check if this claim is for a community debt

is the claim subject to offset?

OC) No
Q) ves

 

Nonprionty Creditor's Name

 

Number Street

 

City State 7iP Code

Who incurred the debt? Check one

Q Debtor 1 only

CJ debtor 2 only

(J pebtor 1 and Debtor 2 only

CJ At least one of the debtors and another

(J Check if this claim is for a community debt

is the claim subject to offset?
QO no
CJ ves

 

Nonprionty Creditors Name

 

Number Street

 

City State 21P Code

Who incurred the debt? Check one.

( Debtor 4 onty

CJ Debtor 2 only

) Debtor 1 and Debtor 2 only

C2 At teast one of the debtors and another

CJ Check if this claim is for a community debt
Js the claim subject to offset?

Q) No

LJ ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check aii that apply.

ss ) Contingent
CJ untiquidated
i} Disputed

Type of NONPRIORITY unsecured claim:

LJ Student loans

Q Obligations ansing out of a separation agreement or divorce that
you did not report as priority claims

(J) petts to pension or profit-sharing plans, and other similar debts
other Specify

Last 4 digits of account number ____

we $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

Lj Contingent
ad Untiquidated
L) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations artsing out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other Specify

Ce oe

Last 4 digits ofaccountnumber . as

When was the debt incurred?

As of the date you file, the claim is: Check ali that apply

CJ Contingent
) Unitquidated
Q Disputed

Type of NONPRIORITY unsecured claim

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other simitar debts
Other. Specify

CC Oc

page 7 of 4
Case 19-16801-mkn Doci1_ Entered 10/21/19 15:06:13 Page 36 of 65
pebtor1 4 MAGDELINE D. HERNANDEZ-CARRILLO

First Name Middle Name Last Name

Case number (if knawn),

 

| Part 3: List Others to Be Notified About a Debt That You Already Listed

 

§. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

Official Form 106E/F

example, if a collection agency is trying to collect from you for a debt you owe to Someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

AT&T MOBILITY

 

 

 

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

Name

208 S AKARD ST Line 4.1 of (Check one): UO) Part 1: Creditors with Priority Unsecured Claims

Number Street J Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number

DALLAS TX 75202 9 a

City State ZIP Code

LAW OFFICE OF HAYES On which entry in Part 1 or Part 2 did you list the original creditor?

Name

2 WELCH STE 200 Line 4.5 of (Check one): ) Part 1: Creditors with Priority Unsecured Claims

Number Street W Part 2: Creditors with Nonpriority Unsecured
Claims

HENDERSON NV 89074 Last 4 digits of account number ___ Le

 

City State ZIP Code

MARK A. KIRKORKSY PC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

Name
8020 W SAHARA AVEW ST 225 Line 4.5 of (Check one): L) Part 1: Creditors with Priority Unsecured Claims
Number Street WW Part 2: Creditors with Nonpriority Unsecured
WAGE GARNISHMENTS Claims
LAS VEGAS NV 89117 Last 4 digits of account number
City State ZIP Code
ADP, LLC On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 221230 Line 4.5 of (Check one): LJ Part 1: Creditors with Priority Unsecured Claims
Number Street WW Part 2: Creditors with Nonpriority Unsecured
WAGE GARNISHMENTS Claims
EL PASO TX 79912 Last 4 digits of accountnumber
City State ZIP Code
LAS VEGAS TOWNSHIP CONSTABLE On which entry in Part 1 or Part 2 did you list the original creditor?
Name
301 E. CLARK AVE STE 100 Line 4.5 of (Check one): L) Part 1: Creditors with Priority Unsecured Claims
Number Street 6 Part 2: Creditors with Nonpriority Unsecured
Claims
LAS VEGAS NV 89121 Last 4 digits of accountnumber |
MY cents nue oni eatate ZIP Code Dae va so
LAS VEGAS JUSTICE COURT On which entry in Part 4 or Part 2 did you list the original creditor?
Name
200 LEWIS AVE Line 4.5 of (Check one): ) Part 1: Creditors with Priority Unsecured Claims
Number Street WM Part 2: Creditors with Nonpriority Unsecured
Claims
LAS VEGAS NV 89101 Last 4 digits of account number
ee State ZIP Code — an
— On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): L) Part 1: Creditors with Priority Unsecured Claims
Number Street
O) Part 2: Creditors with Nonpriority Unsecured
Claims
Gy State FIP Code Last 4 digits of account number ___ _

 

Schedule E/F: Creditors Who Have Unsecured Claims

page g of A

 

 

 
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 37 of 65

Debtor 4 MAGDELINE D. HERNANDEZ-CARRILLO

First Name Middle Name Last Name

Ea Add the Amounts for Each Type of Unsecured Claim

 

Case number (if known),

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
from Part 2

Official Form 106E/F

6a.

6b.

6c.

6d.

6e.

6h.

Gi.

Domestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

Gi.

Gj.

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
5 0.00
+5 0.00
$ 0.00
Total claim
$ 0.00
$ 0.00
$ 0.00
+5 42,184.00
$ 42,184.00

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 4 of Fq
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 38 of 65

Fill in this information to identify your case:

 

Debtor MAGDELINE D. HERNANDEZ-CARRILLO

First Name Middle Name Last Name

 

Debtor 2
{Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number

(If known) O) Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12115

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
Wd No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street

 

City , State ZIP Code
2.3

 

Name

 

Number Street

 

City State ZIP Code
2.4

 

Name

 

Number Street

 

City State ZIP Code
25

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of 1
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 39 of 65

Fill in this information to identify your case:

Debtor 1 MAGDELINE D. HERNANDEZ-CARRILLO

First Name Middle Name Last Name

Debtor 2
(Spouse. if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

Case number
(If known)

 

LJ Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

U No
wi Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

wi No. Go to line 3.
Q) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

L) No

L) Yes. In which community state or territory did you live? _ Fillin the name and current address of that person.

 

Name of your spouse, former spouse. or legal equivalent

 

Number Street

 

City State ZIP Code

3. InColumn 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor

ANTONIO NIN

Cofumn 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

 

 

Name W schedule D. line 2.1 - 2.2
8392 BISMARK SAPHIRE ST Q) Schedule E/F, line
Number Street ) Schedule G, line
LAS VEGAS NV 89139 —
City State ZIP Code
Name ) Schedule D, line
) Schedule E/F. line
Number Street ) Schedule G. line
City State ZIP Code
‘ame Q) Schedule D, line
Schedule E/F, line
Number Street ) Schedule G. line
City State ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page 1 of \

 
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 40 of 65

Fill in this information to identify your case:

pebtor?  MAGDELINE D. HERNANDEZ-CARRILLO

First Name Middle Name Last Name

Debtor 2
(Spouse. if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number Check if this is:

{if known)
Q) An amended filing

(J A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 uM DDT yyy
Schedule I: Your Income 42/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse Is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| part 4: | Describe Employment

1. Fillin your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

If you have more than one job.

 

attach a separate page with
information about additional Employment status Wi Employed ) Employed
employers. QJ Not employed Q) Not employed
Include part-time, seasonal, or
self-employed work.

. . Occupation COOK
Occupation may include student
or homemaker, if it applies.

Employer’s name CEASARS PALACE

 

Employer’s address ONE HARRAH'S COURT

Number Street Number Street

 

 

 

LAS VEGAS NV 89156
City State ZIP Code City State ZIP Code

 

How long employed there? 12 Y 12Y

| Part 2: | Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deducti . i
eductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 3,498.77 $
3. Estimate and list monthly overtime pay. 3. +$ 0.00 + §
4. Calculate gross income. Add line 2 + line 3. 4. $3,498.77 $

 

 

 

 

 

Official Form 1061 Schedule |: Your income page 1
Case 19-16801-mkn

Doc 1 Entered 10/21/19 15:06:13 Page 41 of 65

 

 

Debtor 1 MAGDELINE D. HERNANDEZ-CARRILLO Case number tf known)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 Were... creer nce neeneee niet tise tentereitntecitsneenenetes > 4 $2,837.22 $

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions Sa § 513.59 $
5b. Mandatory contributions for retirement plans 5b. § 0.00 $
5c. Voluntary contributions for retirement plans Sc. $ 0.00 $
5d. Required repayments of retirement fund loans Sd. $ 0.00 $
5e. Insurance Se. § 0.00 $
5f. Domestic support obligations 5f. $ 0.00 $
5g. Union dues 5g. $50.50 $
5h. Other deductions. Specify: GARNISHMENT 5h. +5 400.84 +
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d+5e+5f+5g+5h. 6. § 964.93 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $1,872.29 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.00 $
monthly net income. 8a. OO
8b. Interest and dividends 8b. § 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $
settlement, and property settlement. 8c. _—__
8d. Unemployment compensation 8d. $ 0.00
8e. Social Security 8e.  § 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: st = $____ 0.00 $
8g. Pension or retirement income 8g. § 0.00 $
8h. Other monthly income. Specify: 8h. +5 0.00 +$§
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9 | $ 0.00 $
10. Calculate monthly income. Add line 7 + line 9. 1.872.29 1872.2 _ 72.29
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. s_ 1,872.28 + $ 872.29 f= |p__1,872.2
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 1.4% §$ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information. if it applies 12. s__ 1 8 12.29
Combined

13.Do you expect an increase or decrease within the year after you file this form?

wi No.

 

 

 

monthly income

 

CI) Yes. Explain:

 

 

Official Form 1061

Schedule I: Your Income

page 2

 

 

 
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 42 of 65

aT Mama MUL CeLei ee CeLem coment i me cel) mr or-L-1 2s

Debtor - MAGDELINE D. HERNANDEZ-CARRILLO Check if this is:

First Name

Debtor 2 (J An amended filing

(Spouse. if filing} First Name Middle Name Last Name ; .
QA supplement showing postpetition chapter 13
United States Bankruptcy Court for the: DISTRICT OF NEVADA expenses as of the following date:

 

“eee number MM / DD/ YYYY
nown,

 

 

Official Form 106J
Schedule J: Your Expenses 42115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

EREEEE Descrine Your Household

 

 

1. Is this a joint case?

wi No. Go to line 2.
QQ) Yes. Does Debtor 2 live in a separate household?

C) No
QC] Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? UO No

 

 

 

 

 

 

 

Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and w Yes. Fill out this information for © Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent............0.0.008. Oo
N
Do not state the dependents’ DAUGHTER 41 af o
names. Yes
GRANDSON 15 UW No
wi Yes
GRANDSON 14 OD) No
Yes
GRANDSON 6M UO) No
Yes
CQ) No
Q) ves
3. Do your expenses include w No

expenses of people other than g
yourself and your dependents? Yes

FRESE Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule /: Your income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4. s__ 1175.00.
If not included in line 4:
4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. § 0.00
4d. Homeowner's association or condominium dues 4d $ 0.00

Official Form 106J Schedule J: Your Expenses page 1

 
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 43 of 65

pebtor?1 4 MAGDELINE D. HERNANDEZ-CARRILLO

20.

Official Form 106J

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, ceili phone, internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services

Medical and dental expenses

. Transportation. Include gas, maintenance, bus or train fare.

Do not include car payments.
Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not inciude insurance deducted from your pay Or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17¢. Other. Specify:

 

17d. Other. Specify:

 

Case number (if known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your income (Official Form 106).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner’s association or condominium dues

Schedule J: Your Expenses

 

6a.

6b.

6c.

6d.

15a.

15b.

15c.

15d.

17a

17b.

17c.

17d.

20a.

20b.

20c.

20d

20e.

Your expenses

Ff FF F F FFF HF

FFF HF

Fx FF HF

FF FF HF

 

0.00

0.00
80.00

150.00
0.00

500.00
0.00
100.00
0.00
0.00

100.00

0.00
0.00

0.00
0.00

210.00
0.00

0.00

375.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00

0.00

0.00
0.00

page 2
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 44 of 65

Debtor 4 MAGDELINE D. HERNANDEZ-CARRILLO Case number (known)

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any. from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule /.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

LJ No.

 

21.

22a.

22b.

22c.

23a.

23b.

23¢.

 

 

+5 0.00
$ 2,690.00
$ 0.00 |
$ 2,690.00

$ 1,872.29

-$ 2,690.00

$ -817.71

 

Wf Yes. Explain here: If my garnishment stop my income will increase $400.84 per month, and my expenses will

decrease as well,

my daughter help me paying the electric and gas bill and also she use her food stamp to help

us with food expenses.

Official Form 106J Schedule J: Your Expenses

page 3

 
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 45 of 65

Fill in this information to identify your case:

Debtor 1 MAGDELINE D. HERNANDEZ-CARRILLO

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number
(lf known)

 

(J Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/18

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

UL) No

w Yes. Name of person AMY MILLER . Attach Bankruptcy Petition Preparers Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

. 7
Signature pt bebtacA Signature of Debtor 2
Date 0 \ | Date

MM/ DD / YYYY MM/ DD / YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 46 of 65

Fill in this information to identify your case:

peptor1 4 MAGDELINE D. HERNANDEZ CARRILLO

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middte Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number oo,
(if known) L) Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

L) Married
wi Not married

2. During the fast 3 years, have you lived anywhere other than where you live now?

Wf No

L) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
L) Same as Debtor 1 ) Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
L) Same as Debtor 1 L) Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada. New Mexico, Puerto Rico, Texas, Washington. and Wisconsin.)

W No

L) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

| Part 2: the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 19-16801-mkn

Debtor 1

MAGDELINE D. HERNANDEZ CARRILLO

 

First Name Middle Name

Last Name

Case number (if known)

Doc 1 Entered 10/21/19 15:06:13 Page 47 of 65

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses. including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

(2 No
MW Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,2018 )
YYYY

For the calendar year before that:

(January 1 to December 31, 2017 )
YYYY

Sources of income
Check all that apply

w Wages. commissions.
bonuses, tips

LW) Operating a business

wi Wages. commissions.
bonuses. tips

) Operating a business

wi Wages. commissions,
bonuses, tips

CQ) Operating a business

Gross income

(before deductions and
exclusions)

5 29,790.91

$ 38,990.47

$ 26,033.20

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony, child support, Social Security,
unemployment, and other public benefit payments: pensions; rental income: interest: dividends: money collected from lawsuits; royalties: and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

 

Sources of income
Check all that apply.

CQ) Wages, commissions,

bonuses, tips

LW) Operating a business

) Wages, commissions.

bonuses, tips

) Operating a business

CQ) Wages. commissions,
bonuses, tips

) Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Wf No

C) Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,2018)
YYYY

For the calendar year before that:

(January 1 to December 31,2017)
WY

 

Official Form 107

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

 

Gross income

(before deductions and
exclusions)

 

Sources of income
Describe below

 

 

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Gross income from
each source

(before deductions and
exclusions)

page 2
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 48 of 65

pebtor1 4 MAGDELINE D. HERNANDEZ CARRILLO Case number titenn

First Name Middle Name Last Name

 

 

er List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
(2 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal. family. or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

(2 No. Go to line 7.

Q) Yes. List below each creditor to whom you paid a total of $6.825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also. do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

wi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

4 No. Go to line 7.
(J Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $
Creditor's Name Q Mortgage
CQ car
Number Street a Credit card

a Loan repayment

 

Q Suppliers or vendors

 

 

 

 

City State ZiP Code Q Other
$ 5 Q Mortgage
Creditors Name
Q Car
Number Street Q Credit card

Q Loan repayment

 

a Suppliers or vendors

 

 

 

 

City State ZIP Code (CY other
$ $
M
Creditor's Name Q ortgage
(car
Number Street Q Credit card

Q Loan repayment

 

Q Suppliers or vendors

Q Other

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 19-16801-mkn

pebtor? 9 MAGDELINE D. HERNANDEZ CARRILLO

 

First Name

Last Name

Doc 1 Entered 10/21/19 15:06:13 Page 49 of 65

Case number (1 known)

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners: relatives of any general partners: partnerships of which you are a general partner.
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Wi No

C) Yes. List all payments to an insider.

Dates of
payment

 

Insiders Name

 

Number Street

 

 

City

State ZIP Code

 

Insider's Name

 

Number = Street

 

 

City

State ZIP Code

Total amount Amount you still Reason for this payment
paid owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

Include payments on debts guaranteed or cosigned by an insider.

Wi No

Q) Yes. List all payments that benefited an insider.

Dates of
payment

 

Insiders Name

 

Number Street

 

 

City

State ZIP Code

 

Insider's Name

 

Number — Street

 

 

City

Official Form 107

State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Total amount Amount you still, Reason for this payment

aid owe ae
P Include creditor's name

page 4
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 50 of 65

pesto?  MAGDELINE D. HERNANDEZ CARRILLO Case number trinswn

First Name Middle Name Last Name

 

 

Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions. divorces, collection suits, paternity actions, support or custody modifications.
and contract disputes.

Wf No

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title oni Name CL) Pending
Q) On appeal
Number Street Q) Concluded
Case number
City State ZIP Code
Case title Gouri Name C) Pending
Q On appeal
Number Street Q) Concluded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

OQ) No. Go to line 11.
Wi Yes. Fill in the information below.

 

 

Describe the property Date Value of the property
VEHICLE
HONOR FINANCE CORP g 15,054.00
Creditor's Name OO OT
9019 DAVIS ST STE 260
Number Street Explain what happened

C) Property was repossessed.

 

Q) Property was foreclosed.

 

EVANSTON IL 60201 wf Property was garnished.
City State ZIP Code Q) Property was attached, seized, or levied.
Describe the property Date Value of the property

 

Creditor's Name

 

Number Street
Explain what happened

 

Property was repossessed.
Property was foreclosed.

 

City Stale TIP Code Property was garnished.

COCO

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 51 of 65

pestor1 4 MAGDELINE D. HERNANDEZ CARRILLO Case number (rinoxn

 

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

W No

(J Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor's Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

| No
(J Yes

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Wd No

LJ Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

Person to Whom You Gave the Gift

 

 

 

 

 

$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
Per person the gifts
Person to Whom You Gave the Gift 8

$

 

Number Street

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 52 of 65

Debtor 4 MAGDELINE D. HERNANDEZ CARRILLO

Case number (f known)
First Name Middle Name Last Name

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

J No

CJ Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity's Name

 

 

Number Street

 

City State ZIP Code

co List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wf No

( Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred . cad; , loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property

List Certain Payments or Transfers

: 16. Within 4 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
LJ No
Wd Yes. Fill in the details.

Description and value of any property transferred Date payment or Amount of payment
AMY MILLER transfer was
Person Who Was Paid made

8565 S EASTERN AVE for prepare the bankruptcy forms of chapter 7
Number Street $ 200.00
STE 128

 

 

 

$
LAS VEGAS NV 89123

City State ZIP Code

 

Email or website address

amy@taxesnmorellc.com
Person Who Made the Payment. if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 53 of 65

neptor1 4 MAGDELINE D. HERNANDEZ CARRILLO

First Name Middle Name Last Name

Case number (f known)

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment. if Not You

. 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

QO) Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street —_r— $
$

 

City State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Inciude both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

W No

QO) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Description and value of property Describe any property or payments received Date transfer £
transferred or debts paid in exchange was made t
Person Who Received Transfer :
Number Street :
City State ZIP Code :
Person's relationship to you
Person Who Received Transfer
Number Street
City State ZIP Code
Person's relationship to you
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 54 of 65

pevtor1 9 MAGDELINE D. HERNANDEZ CARRILLO Case number (rina

First Name Middle Name Last Name

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settied trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

WA No

Q) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

W No

C2 Yes. Fill in the details.

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial Institution
XXXX— C) checking $
Number Street QO Savings

 

QO Money market

 

QO Brokerage

 

 

 

City State ZIP Code 0 other
XXXX- Q) checking $
Name of Financial Institution TT
QO Savings
Number Street QO Money market

 

Q Brokerage
C) other

 

City State ZIP Code

: 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
=: securities, cash, or other valuables?

Wi No

(2 Yes. Fill in the details.

 

Who else had access to it? Describe the contents Do you still
have it?
OQ) No
Name of Financial Institution Name Q Yes

 

 

 

Number Street Number Street

 

 

City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 55 of 65

bebtor1 4 MAGDELINE D. HERNANDEZ CARRILLO Case number «rsenn

First Name Middle Name Last Name

 

 

_ 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Q) Yes. Fill in the details.

 

 

Who else has or had access to It? Describe the contents Do you still
have it?
(No
Name of Storage Facility Name OQ Yes
Number Street Number Street

 

City State ZIP Code

 

City State ZIP Code

Coe identify Property You Hold or Control for Someone Else

 

- 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
wi No
Q) Yes. Fill in the details.

Where is the property? Describe the property Value

 

Owner's Name $

 

Numb Street

 

Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

oe ov Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

» Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

® Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

™ Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Wi No

CQ) Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 56 of 65

Debtor 1 MAGDELINE D. HERNANDEZ CARRILLO Case number ( known)

First Name Middle Name Last Name

 

 

25.Have you notified any governmental unit of any release of hazardous material?

W No

Q) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

26. de you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

No

Q) Yes. Fill in the details.
Status of the

 

 

 

 

 

Court or agency Nature of the case case
Case title
t Q Pending
ourt Name
QO On appeal
Number Street Q Concluded
Case number City State ZIP Code

Cr Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
QO) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
CQ) Amember of a limited liability company (LLC) or limited liability partnership (LLP)
Qa partner in a partnership
Q) An officer, director, or managing executive of a corporation

C) An owner of at least 5% of the voting or equity securities of a corporation
| No. None of the above applies. Go to Part 12.
Q) Yes. Check all that apply above and fill in the details below for each business.

Describe the nature of the business Employer Identification number

 

- Do not include Social Security number or ITIN.
Business Name

 

 

 

EIN; =
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code
Describe the nature of the business Employer identification number

 

Business Name Do not include Social Security number or ITIN.

 

 

EIN; =
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 

 
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 57 of 65

Debtor 1 MAGDELINE D. HERNANDEZ-CARRILLO Case number (if known),

First Name Middle Name Last Name

 

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

EIN;
Number Street Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Wi No

Q) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x ll. x

Signakire nef) Signature of Debtor 2

Date f q Date

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

wi No
Q) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
QC) No

Wi Yes. Name of person AMY MILLER . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 58 of 65

Fill in this information to identify your case:

Debtor 1 MAGDELINE D. HERNANDEZ CARRILLO

First Name Middle Name Last Name

Debtor 2
(Spouse. if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number QO) Check if this is an
(If known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 125

 

If you are an individual filing under chapter 7, you must fill out this form if:

®@ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?

Creditor’s

name: TOWNE MORTGAGE L) Surrender the property. QO No

LJ Retain the property and redeem it. QO) Yes

Description of
oroperty " SINGLE FAMILY HOME C2 Retain the property and enter into a
securing debt: Reaffirmation Agreement.

4] Retain the property and [explain]:
CONTINUE PAYING

 

 

 

Creditors ALLY FINANCIAL (J Surrender the property. UI No
: LJ Retain the property and redeem it. QO) Yes
oreperty of NISAN MAXIMA | Retain the property and enter into a
securing debt: Reaffirmation Agreement.
, Retain the property and fexplain):
CONTINUE PAYING
wreditons WELLS FARGO () Surrender the property. LI No
L) Retain the property and redeem it. OYes
oreperty of CADILAC CTS 2017 L) Retain the property and enter into a
securing debt: Reaffirmation Agreement.
Wi Retain the property and {explain):
CO-DEBTOR WILL CONTINUE PAY
creditor's LJ Surrender the property. LI No
(J Retain the property and redeem it. LL] Yes
reper of L) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

U) Retain the property and [explain):

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 59 of 65

Debtor 1 MAGDELINE D. HERNANDEZ-CARRILLO Case number (if known)

First Name Middle Name Last Name

fre List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

Lessor’s name: CI No
LI Yes

Description of leased

property:

Lessor’s name: UO No

Description of leased U Yes

property:

Lessors name: U No

Description of leased L) Yes

property:

Lessors name: U No
L] Yes

Description of leased

property:

Lessors name: ONo
Ll Yes

Description of leased

property:

Lessor’s name: ONo
L] Yes

Description of leased °

property:

Lessor’s name: LI No
L) Yes

Description of leased
property:

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x [Aa x
Signatyte

 

 

Signature of Debtor 2

 
 

Date
MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 60 of 65

Fill in this information to identify your case: Check one box only as directed in this form and in

Form 122A-1Supp:
Debtor 1 MAGDELINE D. HERNANDEZ CARRILLO

First Name Middle Name Last Name

w 1. There is no presumption of abuse.

Debtor 2
(Spouse. if filing) First Name Middle Name Last Name

 

() 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A—2).

United States Bankruptcy Court for the: DISTRICT OF NEVADA

() 3. The Means Test does not apply now because of
qualified military service but it could apply later.

Case number
(If known)

 

 

  

 

L) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 42/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

ERE catcuiate Your Current Monthly Income

1. What is your marital and filing status? Check one only.

C) Not married. Fill out Column A, lines 2-11.
CJ Married and your spouse is filing with you. Fill out both Columns A and B. lines 2-11.

 

 

C) Married and your spouse is NOT filing with you. You and your spouse are:
QO) Living in the same household and are not legally separated. Fill out both Columns A and B. lines 2-11.

QO) Living separately or are legally separated. Fill out Column A, lines 2-11: do not fill out Column B. By checking this box. you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you recelved from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example. if you are filing on September 15. the 6-month period would be March 14 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
Non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions).

$_ 2,837.22 $

: 3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in.

5 0.00 ¢

| 4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents. parents.
and roommates. Include regular contributions from a spouse only if Column B is not 0.00

 

 

 

filled in. Do not include payments you listed on line 3. $ $
5. Net income from operating a business, profession, Debtor 4 Debtor 2

or farm

Gross receipts (before all deductions) S$ SL

Ordinary and necessary operating expenses -$ -$

Net monthly income from a business. profession, or farm g 0.00 ¢ KoPyy, 5 0.00 $
: 6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses -$ -3$

. Copy

Net monthly income from rental or other reat property 5 0.00 $ heres> $ 0.00 $
. 7. Interest, dividends, and royalties $ 0.00 $

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 61 of 65

 

 

Debtor 1 MAGDELINE D. HERNANDEZ CARRILLO Case number (if known)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
* 8. Unemployment compensation $ 0.00 $

 

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead. list it here: cette

FOP YOU oe tite

  

FOr YOUF SPOUSE... eter eS

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 $

; 10. Income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime. a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

$ 0.00 $
$ 0.00 $

Total amounts from separate pages, if any. +5 0.00 +35

 

 

=

_ Calculate your total current monthly income. Add lines 2 through 10 for each

4
© column. Then add the total for Column A to the total for Column B. g 2,837.22: *. $

Determine Whether the Means Test Applies to You

 

=) 5 2,837.22

 

 

 

Total current
monthly income

 

‘

12. Calculate your current monthly income for the year. Follow these steps:

 

12a. Copy your total current monthly income from line 11. .......... occa con ic enteee _ Copy line 11 heres» $_ 2,837.22
Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12b. $ 34,046.64
_ 13. Calculate the median family income that applies to you. Follow these steps:
Fill in the state in which you live. NEVADA
Fill in the number of people in your household. 5
Fill in the median family income for your state and size of household... ue vt 13. $ 81,318.00

 

 

To find a list of applicable median income amounts, go online using the link specified i in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

14. How do the lines compare?

14a.) Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. L) Line 12b is more than line 13. On the top of page 1, check box 2. The presumption of abuse is determined by Form 122A-2.

Go to Part 3 and fill out Form 122A—2.

Ee Sign Below

 
  

x

Signature of Dek 1 Signature of Debtor 2

Date fol G | BF Date
MM/ DD /YYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14b, fill out Form 122A—2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income

page 2

 
Case 19-16801-mkn Doc1_ Entered 10/21/19 15:06:13 Page 62 of 65

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
OR OK ok oe Ok
)

In re: ) Bankruptcy No.:
MAGDELINE D. ) Chapter 7
HERNANDEZ-CARRILLO )

) VERIFICATION OF CREDITOR
) MATRIX
)
)
Debtor(s). )
)
)

 

The above named Debtor hereby verifies that the attached list of creditors is true

and correct to the best of his/her knowledge.

Date {ol lal 2oiA Signature ye

[ d
Date Signature

 

vercredmatrix.wpd rev. 4/12/07
Case 19-16801-mkn Doc 1

MARK A. KIRKORKSY, P.C.
8020 W. SAHARA AVE ST E 225
LAS VEGAS, NV 89121

LAS VEGAS JUSTICE COURT
200 LEWIS AVE
LAS VEGAS, NV 89101

LAS VEGAS TOWNSHIP CONSTABLE
301 E. CLARK AVE STE 100
LAS VEGAS, NV 89101

OPPORTUN
2433 E. TROPICANA AVE
LAS VEGAS, NV 89121

WESTCREEK
PO BOX 5518
GLEN ALLEN, VA 23058

PROGRESSIVE
256 West Data Drive
Draper, Utah 84020

KORNERSTONE
4310 Redwood Hwy # 100
San Rafael, CA 94903

SNAP FINANCIAL
PO Box 26561
Salt Lake City, UT 84126

MONEY TREE
6720, Fort Dent Way
Tukwila, WA 98188

CHECK CITY
2474 N University Ave
Provo, Utah 84604

KOSTER
4310 Cameron St STE 9
Las Vegas, NV 89103

Entered 10/21/19 15:06:13 Page 63 of 65
Case 19-16801-mkn

Doc 1 Entered 10/21/19 15:06:13 Page 64 of 65

CREDITOR MATRIX

MAGDELINE D HERNANDEZ-CARRILLO

CREDENCE RESOURCE MGMT
PO BOX 2300
SOUTHGATE, MI 48195

AT&T
208 S. AKARD ST
DALLAS, TX 75202

TOWNE MORTGAGE
2170 E. BIG BEAVER RD STEA
TROY, Mi 48083

ENHANCED RECOVERY COMPANY
8014 BAYBERRY RD
JACKSONVILLE, FL 32256

MIDLAND CREDIT MGMT
320 E. BIG BEAVER
TROY, MI 48083

DIVERSIFIED CONSULTANTS
10550 DEERWOOD PK BLVD STE 309
JACKSONVILLE, FL 32256

ALLY FINANCIAL
PO BOX 380901
BLOOMINGTON, MN 55438

WELLS FARGO
PO BOX 10709
RALEIGH, NC 27605

HONOR FINANCE CORP
909 DAVIS ST STE 260
EVANSTON, IL 60201

LAW OFFICE OF HAYES
LAWSON A. WELSH

2 WELCH STE 200
HENDERSON, NV 89074
Case 19-16801-mkn Doc 1

CREDIT ONE
PO BOX 60500
CITY OF INDUSTRY CA 91716

SUNRISE HOSPITAL
3186 S Maryland Pkwy
Las Vegas, NV 89109

ACIMA
9815 South, S Monroe St 4th Floor
Sandy. UT 84070

Entered 10/21/19 15:06:13 Page 65 of 65
